Citation Nr: 1742756	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 16-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2. Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. Jurisdiction over the Veteran's claims currently rests with the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for Parkinson 's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

COPD was not manifested during active service, and the preponderance of medical opinion evidence to address the relationship between any diagnosed COPD and service weighs against the claim. There is no competent and persuasive evidence that the Veteran's COPD was caused by his exposure to asbestos in service, and there is no competent and persuasive diagnosis of an asbestos-related disability.


CONCLUSION OF LAW

The criteria to establish service connection for a respiratory condition, to include COPD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in February 2014. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided a VA examination with respect to the claim decided herein. The examination adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).  

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to asbestos-related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.I.3 (Nov. 19, 2015). However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals. 38 C.F.R. §§ 3.307, 3.309 (2016). Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Veteran served in the U.S. Navy from February 1946 to December 1947. The Veteran's duties were noted to be of an aviation machinist. The RO has conceded asbestos exposure in this case.

An August 2014 VA examination report shows that the Veteran was diagnosed with COPD. After a review of the evidence of record, to include the Veteran's contention that his COPD was caused by in-service exposure to asbestos, the examiner determined that the Veteran's COPD was less likely than not related to his conceded asbestos exposure. The examiner noted that the Veteran's reduction in FEV1 and FVC could be secondary to restrictive defect, obesity, neuromuscular weakness, air trapping, or variable effort. The examiner's rationale was that medical evidence indicated patients that have asbestosis, the lung disease caused by asbestos, are at risk for developing COPD. The examiner noted that various scientific studies have reported a statistically significant incidence of COPD among people exposed to toxic materials such as asbestos and silica, but no confirmed relationship is documented in current medical literature. However, the Veteran has never been diagnosed with asbestosis. Thus, the examiner found, there is no etiological relationship between the Veteran's acknowledged exposure to asbestos and his current COPD.

With regards to whether the Veteran's COPD is related to service, the Board finds that the preponderance of evidence is against the Veteran's claim. Here, the Board notes that there are no reports or treatments for COPD in the Veteran's service treatment records. Additionally, the first instance of the Veteran being treated for any respiratory disorder was many years after his separation from service. The passage of time between service separation and medical documentation of a claimed disability is evidence against a claim of service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board finds that the August 2014 VA examiner's opinions constitute competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history, assertions, and examination that the Veteran's COPD was not related to service or exposure to asbestos. The examiner provided a rationale based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection. The only evidence to support his claim, other than his lay statements, is a September 2014 letter from a private physician who states that the Veteran reported his COPD was caused by asbestos exposure in service. However, this opinion is based not on the physician's expertise or examination; rather, it is based entirely on the Veteran's self-report of his belief concerning the etiology of his COPD. Thus, the Board affords this opinion little probative weight. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability is not related to service or any incident during service. Furthermore, although the Veteran has claimed exposure to asbestos in service and VA has conceded such exposure, he has not been competently or persuasively diagnosed with any asbestos-related respiratory disability. Thus, the Board finds that service connection for a COPD, to include based on in-service exposure to asbestos, is not warranted.

While the Veteran is competent to report symptoms of COPD, he is not competent to relate COPD to asbestos exposure during active service, as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD, to include as due to asbestos exposure, is denied.


REMAND

VA must provide a medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service or that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran contends that his Parkinson 's disease was caused by an in-service incident in which a wrench fell on his head during service. He has also contended that his in-service exposure to asbestos led to the later development of Parkinson's disease. The Board notes that there are no reports or treatments for a head injury within the service treatment records. However, the Board finds that there is evidence of a current disability as shown by a current diagnosis of Parkinson 's disease. The Veteran has stated that he was hit in the head with wrench during service, and the Board finds that he is competent to report such an incident even though there are no reports of this incident in the service treatment records. The Board also notes that the Veteran's in-service exposure to asbestos has been conceded. Thus, an examination is warranted to determine if there is a nexus between the Veteran's claimed Parkinson 's disease and service, to include the claimed in-service incident.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Schedule the Veteran for a VA examination and opinion concerning his claimed Parkinson's disease. The examiner must review the claims file and must note that review in the report. All necessary tests and studies should be conducted. The examiner is asked to respond to the following and include complete rationales for all responses.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's Parkinson's disease is due to service, to include a reported in-service incident of being struck in the head with a wrench, and/or to his conceded in-service asbestos exposure? For the purposes of this examination, the examiner is asked to assume that the in-service incident occurred, as the Board finds the Veteran's report of said incident to be competent and credible. The Veteran's in-service exposure to asbestos has also been conceded.

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


